OPINION — AG — ** REVENUE AND TAXATION — TAX EXEMPTION — FARMING ** QUESTION: NEED AN OPINION ON THE CONSTITUTALITY OF A BILL WITH PARTICULAR REFERENCE TO THE REVENUE RAISING MEASURE INSERTED IN THE SENATE ON BEER AND WHETHER OR NOT THE BILL WOULD BE DISCRIMINATORY IN THAT IT MIGHT NOT BE POSSIBLE TO COLLECT THE TAX ON OUT OF STATE WHOLESALERS. — SEE OPINION (BEER, WINE, INTOXICATING LIQUOR, SALES TAX, OUT OF STATE, BOUNDARIES) CITE: 68 Ohio St. 1251 [68-1251](D), ARTICLE X, SECTION 6, 37 Ohio St. 163.3 [37-163.3], ARTICLE V, SECTION 57 (GROSS PROCEEDS, GROSS RECEIPTS) (JAMES C. HARKIN)